      Case 7:20-cr-00035-WLS-TQL Document 58 Filed 07/29/21 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION

UNITED STATES OF AMERICA,                  :
                                           :
v.                                         :
                                           :       Case No.: 7:20-CR-00035 (WLS-TQL)
                                           :
DARREN J. MCCORMICK,                       :
                                           :
                                           :
       Defendant.                          :
                                           :
                                          ORDER
       Before the Court is Defendant’s “Unopposed Motion for Continuance” filed on July

28, 2021. (Doc. 57.) Therein, defense counsel requests a continuance of the trial in this case

to the next trial term due to a “health care crisis” that “poses a threat, not only to him, but

possibly to Courtroom staff, witnesses and jurors.” Id. at 2 ¶ 9. Indeed, Standing Order 2021-

06 prohibits persons who are experiencing COVID-19 symptoms from entering the

courthouse without prior permission, and the Court will not risk exposing jurors, staff, or the

public to COVID-19 symptoms by continuing with the trial in this case in August 2021.

Furthermore, the Government does not oppose the requested continuance.

       Based on the above-stated reasons, the Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public and the Defendant in a speedy

trial. 18 U.S.C. § 3161(h)(7)(A)-(B). Therefore, the motion to continue (Doc. 57) is

GRANTED. The Court hereby ORDERS that the trial in the above-referenced matter be

CONTINUED to the Valdosta Division November 2021 term and its conclusion, or as may

otherwise be ordered by the Court. Furthermore, it is ORDERED that the time lost under

the Speedy Trial Act, 18 U.S.C. § 3161, be EXCLUDED pursuant to 18 U.S.C. § 3161(h)(7)

                                               1
      Case 7:20-cr-00035-WLS-TQL Document 58 Filed 07/29/21 Page 2 of 2



because the Court has continued the trial in this case and finds that the failure to grant a

continuance would likely result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(i).


       SO ORDERED, this 29th day of July 2021.

                                            /s/ W. Louis Sands
                                            W. LOUIS SANDS, SR. JUDGE
                                            UNITED STATES DISTRICT COURT




                                                2
